Title: To George Washington from Bernard Hubley, Jr., 28 December 1780
From: Hubley, Bernard, Jr.
To: Washington, George


                        

                            
                            Dear General
                            Block House at Dobbs’s Ferry Decer 28th, 1780
                        
                        The 21st Instant, in the Evening, a Schooner, under the sanction of a Flag, came to Anchor, partly opposite
                            the Block House, the Commander of the Vessel, having his Instructions, from Governor Robison, to carry a few Families,
                            residing at Sinksink, to New York, in the Morning, of the 22d, he proceeded on his way, up the River, as far, as I could
                            learn to where Captn Wells, Commander, of the Guard Boats, was station’d; on the 25th, about 2, or 3, OClock, P.M. the
                            Schooner, on her passage to New York, arrived here, with the Two Families, on Board, a Guard, was sent along, by Captn
                            Wells, in order, to protect them; the Officer, Commanding the Escort, inform’d me, that Col. Humphreys was with Captn
                            Wells, & purpos’d calling at the Post, in the Evening, likewise that he, (Col. Humphreys), was desirous, I would
                            send a small party of Men, a board of the Vessel, (for the purpose,) to remain till Morning, Col. Humphreys, with Captn
                            Wells, arrived here, about the dusk of Evening, (their stay whilst here was short,) they gave me to understand they were
                            going down the River, & would return to this Post, some time in the Night, or at the breaking of day, (Our
                            conversation chiefly tended upon Flags, going & coming, from one party, to the other, & as I have no
                            Instructions concerning them, Col. Humphreys, said, that he would acquaint your Excellency, thereof, when returned to Head
                            Quarters,) before their departure from this, we concluded the watch word should be success, the Wind being very high all
                            Night, & succeeding day.
                        Provisions pretty scarce a board of the Vessel, & Passengers, sickly; made me withdraw the Guard, on
                            the 27th, in the Morning, & gave the Commander of the Vessel, leave to proceed on his way to
                            New York, a few hours after, I sent word to one Captn Blanch, a Resident, at Gloster, to dispatch a party of his Men, down
                            the River, Side, as far as would seem prudent, & endeavour to find out whether Col. Humphreys & party,
                            with Boats, or any of them, was to be heard of, but the Messenger, who I dispatch’d with the Letter, return’d with it,
                            acquainted me, that he was inform’d Captn Blanch, had set out in the Morning upon a Scout for two days, No account of Col.
                            Humphreys, & Party, as yet, I am under apprehension they are either lost, or made Prisoners, of War; Col:
                            Humphreys, had with him, Two Whale Boats, & one Barge, those that went with him, are Captn Wells, Lieut. Hart,
                            Ensign Gelss, Mr Buchanan, Mr McQuire, Twenty Four Non Commisd Officers, & Privates, and one
                            Servant, belonging to Col: Humphry. I Am Dear General Your most Obedient Humble Servt
                        
                            Berd Hubley Captn Commandg
                        
                    